Citation Nr: 0015784	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-19 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
September 1981.  He also served in the United States Army 
Reserve from July 1982 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).

Although the veteran initially indicated that he wanted a 
Travel Board hearing, he subsequently stated that he wanted a 
hearing before a officer hearing.  However, in an October 
1999 statement, he indicated that he was withdrawing his 
hearing request so no further development with regard to a 
hearing is necessary.


FINDING OF FACT

There is competent medical evidence tending to relate the 
veteran's current left knee disability to an in-service left 
knee injury in October 1977.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Active duty service medical records reflect that in October 
1977 the veteran injured his left knee when he fell on a rock 
while skiing.  There was effusion, decreased motion, pain and 
edema over the medial collateral ligament.  An X-ray was 
negative.  The impression was a probable medial collateral 
strain.  In April 1978 the veteran complained of his left 
knee being swollen and painful.  On his service discharge 
examination in August 1981 his lower extremities were normal 
and he denied a history of trick or locked knee.    

The veteran filed an initial claim for VA disability benefits 
in 1983 but did not mention any knee injury.  

Army Reserve medical records show that in September 1987 the 
veteran complained of foot and knee pain of gradual onset and 
without trauma.  Examination of the left knee was negative 
except for tenderness at the anterior medial aspect.  The 
impression was knee strain.  

In November 1988, the veteran underwent a private physical 
examination performed by A. Smith, M.D., of the Millicoma 
Orthopaedic Clinic.  The veteran reported that he had twisted 
his left knee and torn some ligaments during an in-service 
skiing accident.  However, the service medical records only 
show that he had a probable medial collateral strain.  As a 
lay person, he is not competent to diagnose the injury as 
torn ligaments.  To the extent that Dr. Smith was linking the 
left knee disability to service based on the veteran's report 
of having had torn some ligaments, that history is inaccurate 
and unsupported by the actual service medical records.  
However, in that report it was also noted that the veteran 
gave a history left knee pain during "summer camp" in 1987 
and 1988.  In September 1995, the veteran underwent 
arthroscopy and partial meniscectomy of the left knee at the 
Portland, Oregon, VA Medical Center.  On the discharge 
summary, it was noted that the veteran had reported that he 
had a significant in-service injury when he hit a rock in 
1976 or 1977.  He had also reported his subsequent symptoms.  
The initial assessment was that the veteran had had a left 
knee injury several years ago with increasing pain and 
symptomatology of a possible meniscal tear.  The diagnosis on 
discharge was medial meniscal tear.  Although this evidence 
does not unequivocally relate the veteran's current left knee 
disability to the in-service injury, it is considered to be 
sufficient to well ground the claim of service connection for 
a left knee disorder.  38 U.S.C.A. § 5107(a).  


ORDER

The claim of entitlement to service connection for a left 
knee disorder is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
left knee disorder is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

United States Army Reserve medical records reflect that on 
September 5, 1987, the veteran had a left knee strain.  Also, 
in May 1993, he was assigned a P3 profile for a knee injury; 
however, the involved knee was not specified.  Service 
connection may be granted for a disease or injury that is 
incurred in or aggravated by active duty or active duty for 
training and for an injury - but not a disease - that is 
incurred in or aggravated by inactive duty training.  
38 U.S.C.A. § 101(24), 1110, 1131 (West 1991).

In an April 1996 statement, the veteran reported that a "Dr. 
Frudenburg at the Bay Orthopedic Clinic" (presumably a F. 
Freudenburg, M.D., of the Millicoma Orthopaedic Clinic) said 
that, since the left knee had been hurt in service, the VA 
should correct it.  The veteran also reported that a Dr. 
Davidson, who performed the operation at a VA medical clinic, 
said that there was obviously a very old injury to the left 
knee based on the amount of fraying on the torn part of the 
meniscus.  Although statements by lay persons, such as the 
veteran, of what physicians purportedly said do not 
constitute medical evidence, the veteran should be afforded 
an opportunity to obtain such opinions in writing.   

In light of the above, this case is REMANDED to the RO for 
the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The veteran should be asked whether 
the reserve permanent physical profile 
assigned in May 1993 by an Army Medical 
Officer based on a knee injury involved a 
right or left knee injury.  If it was the 
left knee, the veteran should explain the 
injury including when and where it 
occurred, and identify any medical 
treatment he received for it.   The RO 
should then try to obtain his medical 
records.  

3.  The RO should contact the United 
States Army Reserve Personnel Center to 
determine whether he was on active duty 
for training or inactive duty training 
when he was noted to have a left knee 
strain on September 5, 1987 and when the 
period of training duty began.  

4.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
his left knee since discharge from active 
duty in 1981.  The RO should then obtain 
his medical records.  Included should be 
copies of the actual treatment records 
from the September 1995 hospitalization 
at the Portland, Oregon, VA Medical 
Center along with any additional records 
from that VA medical center; records from 
the Roseburg, Oregon, VA Medical Center; 
and records from the Millicoma 
Orthopaedic Clinic in Coos Bay, Oregon.  

5.  The veteran should be asked whether 
he sustained any left knee injuries after 
active duty, including any known work-
related injuries.  The RO should also ask 
the veteran to identify any medical 
professionals who have specifically 
related his current left knee disorder to 
active service and to submit written 
opinions from any such individuals.  If 
the veteran needs assistance in obtaining 
any opinions he should notify the RO and 
assistance should be provided.   

6.  Thereafter, the veteran should be 
afforded a comprehensive VA orthopedic 
examination to assess any current left 
knee disorder.  The veteran's claims 
folder, including the service medical 
records and a copy of this remand, should 
be made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  Any indicated 
studies, including X-rays, should be 
performed.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail by 
the examiner.  

The examiner should provide an opinion as 
to the following: (1) Was any left knee 
disorder present at the veteran's 
separation from active duty in 1981, and 
if so, what was its diagnosis; (2) what 
left knee disorders are currently shown; 
(3) is it at least as likely as not that 
any current left knee disorder was caused 
by the documented injury in 1977 during 
active service or is any current left 
knee disorder otherwise related to 
service, including any training duty.  
The examiner should cite the evidence and 
medical principles supporting the 
conclusion reached.  

It is essential that the service medical 
records be reviewed by the examiner in 
regard to assessing any left knee 
disorder, along with the entire post-
service medical records.  

7.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it is essential that it be amended by the 
examiner so that the case will not have 
to be remanded again.  

8.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim.  Consideration should be given to 
all applicable law and regulations 
including 38 C.F.R. § 3.102 (1999), as 
applicable.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case with 
applicable laws and regulations not 
previously included and given the 
opportunity to respond thereto.  No 
action is required of the appellant until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 



